[Cite as Bedford v. Randhawa, 2014-Ohio-28.]




                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 99578


                                  CITY OF BEDFORD
                                               PLAINTIFF-APPELLEE

                                                vs.

                             BALTEK S. RANDHAWA
                                               DEFENDANT-APPELLANT



                                   JUDGMENT:
                             REVERSED AND REMANDED


                                      Criminal Appeal from the
                                      Bedford Municipal Court
                                      Case No. 12 CRB 00276

             BEFORE:          E.A. Gallagher, J., Rocco, P.J., and Blackmon, J.

             RELEASED AND JOURNALIZED:                    January 9, 2014
                                -i-

ATTORNEY FOR APPELLANT

Joseph A. Dubyak
Dubyak & Goldense
50 Public Square
Suite 920
Cleveland, Ohio 44113


ATTORNEY FOR APPELLEE

Kenneth A. Schuman
Prosecutor, City of Bedford
5306 Transportation Boulevard
Garfield Heights, Ohio 44125
EILEEN A. GALLAGHER, J.:

       {¶1} Appellant Baltek S. Randhawa (“Randhawa”) appeals his conviction

rendered after a bench trial in the Bedford Municipal Court. Randhawa assigns the

following errors for our review:

       I. The trial court erred by not commencing trial in a timely fashion in
       violation of R.C. 2945.71 and Article I, Section 10 of the Ohio Constitution.

       II. The trial court erred by prohibiting a qualified interpreter from testifying.

       {¶2} Having reviewed the record and pertinent law, we reverse the decision of

the trial court, vacate Randhawa’s conviction and remand for proceedings consistent with

this opinion.

       {¶3} On February 9, 2012, the city of Bedford, Ohio (“the City”) charged

Randhawa with aggravated menacing, a first-degree misdemeanor. Randhawa pleaded

not guilty at his arraignment, waived his rights to a speedy trial, several pretrials followed

and a trial was scheduled for May 15, 2012.

       {¶4} On September 5, 2012, after Randhawa had been granted a number of

continuances and the trial had been rescheduled twice, the City’s prosecutor amended the

charge of aggravated menacing to a charge of menacing. On January 14, 2013, after

Randhawa had been granted additional continuances and the trial had again been

rescheduled, Randhawa filed a motion to dismiss on speedy trial grounds. The trial

court denied the motion and the matter proceeded to a bench trial.

       {¶5} Prior to the start of the trial, the City’s prosecutor again amended the charge

to disorderly conduct, a minor misdemeanor. At the conclusion of the trial, the trial court
found Randhawa guilty of disorderly conduct and fined him $150 plus court costs.

Randhawa now appeals.

                                  Assistance of Interpreter

         {¶6} In the second assigned error, Randhawa argues the trial court erred by

prohibiting a qualified interpreter from testifying. Because we find this error dispositive

of the entire appeal, we shall address Randhawa’s assigned errors out of order.

         {¶7} The underlying charges arose from threats Randhawa allegedly made to

Kuldeep Singh, a fellow member of a Sikh Temple. At trial, Singh testified that on

February 9, 2012, Randhawa made a speech at the temple in which he threatened to burn

Singh alive with kerosene oil and cut him in pieces like chiseling a piece of wood. Tr.

31.

         {¶8} At the time of the alleged threats, Randhawa was speaking Punjabi, the native

language of the Punjabi people who inhabit the historical Punjab region of Pakistan and

India.    Randhawa’s speech to the congregation at the Sikh temple was audio taped. In

anticipation of trial, Randhawa had a fellow member of the congregation, a qualified

interpreter, listen to the tape and transcribed it into English.

         {¶9} At trial, Randhawa sought to have the written transcription introduced, but

the trial court refused. Randhawa then attempted to have the interpreter, Ms. Brar,

testify, but the trial court refused that request as well. Randhawa contends the trial

court’s refusal violates R.C. 2311.14(A)(1), which provides that the court shall appoint an
interpreter whenever a person “cannot readily understand or communicate” in a legal

proceeding. State v. Kamleh, 8th Dist. Cuyahoga No. 97092, 2012-Ohio-2061.

       {¶10} While we agree with Randhawa’s argument, we disagree with the legal

authority he cites in support of his assigned error. The issue is not whether either

appellant Randhawa or Kuldeep Singh were proficient in the English language but, rather,

if the trier of fact was proficient in Punjabi.

       {¶11} In this case, the allegedly threatening comments made by appellant to

Singh were spoken in Punjabi and recorded by audio tape. It is the best evidence in the

case and the best evidence upon which a conviction can be had.

       {¶12} Because there is no evidence before this court that the trier of fact was

conversant, let alone fluent, in Punjabi, it is difficult to understand how the court could

reach a fair and just verdict without hearing the actual statements that were made.

       {¶13} We acknowledge that a trial court has broad discretion in determining

whether a criminal defendant requires the assistance of an interpreter. State v. Al-Mosawi,

2d Dist. Montgomery Case No. 24633, 2012-Ohio-3385, citing State v. Saah, 67 Ohio

App.3d 86, 95, 585 N.E.2d 999 (8th Dist.1990). However, as we stated above, this case

does not center around whether the defendant-appellant or the witness required an

interpreter, which we concede was not necessary because both were proficient and fluent

in English. The question is whether the trial court needed an interpreter to understand

the alleged threats that were recorded in Punjabi.
       {¶14} The trial court did not allow Randhawa to present Ms. Brar’s transcript of

the statements made to the congregation nor did it allow him to present her testimony as a

qualified Punjabi interpreter to support his defense that he did not make threats against

Kuldeep Singh. The trial court’s refusal stemmed from its concern that Ms. Brar was

biased, based on her 18-year relationship with Randhawa.

       {¶15} While we don’t discredit the trial court’s concerns, Section (B) of R.C.

2311.14, which governs the court’s appointment of an interpreter, states that

       Before entering upon official duties, the interpreter shall take an oath that

       the interpreter will make a true interpretation of the proceedings to the party

       or witness, and that the interpreter will truly repeat the statements made by

       such party or witness to the court, to the best of the interpreter’s ability.

       {¶16} Thus, in addition to the court’s questioning of Ms. Brar and its

acknowledgment that she was a qualified interpreter, the trial court had the opportunity to

order Ms. Brar to swear an oath that she would make a true interpretation of the

proceedings to the court. Given the ability of the court to provide this oath to Ms. Brar

coupled with the trial court’s need of a Punjabi interpreter, we find it error for the court

not to allow Ms. Brar to testify.

       {¶17} Further, even considering all of the above, if the court believed Ms. Brar’s

bias could not be overcome, it could have continued the trial and ordered an interpreter

without a relationship to either party.
      {¶18} The trial court erred in not affording Randhawa the opportunity to present

an English translation of the statements he made, which contained alleged threats made to

Kuldeep Singh in Punjabi.

      {¶19} Judgment reversed and remanded.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

KENNETH A. ROCCO, P.J., CONCURS;
PATRICIA ANN BLACKMON, J., DISSENTS
(WITH SEPARATE DISSENTING
OPINION ATTACHED)


PATRICIA ANN BLACKMON, J., DISSENTING:

      {¶20}    I respectfully dissent.   The evidence in this case was sufficient to find the

defendant guilty.   The city first charged the defendant with aggravated menacing; at the

time of trial the city had reduced the charge to disorderly conduct.         During the bench

trial, the issue arose over an electronic recording of the event where the questionable
threatening remarks had been made.       The majority opinion urges that the trial court, at

best, should have continued the matter for a different qualified interpreter.

       {¶21}    I believe it should not.      The trial court had sufficient evidence to

determine the defendant’s guilt or innocence.      Both the defendant and the victim were

proficient in English.   The victim testified that Randhawa made a threatening speech at a

temple meeting.    This was sufficient for the trial court to determine the city’s case.

       {¶22}   Besides, the trial court has broad discretion to determine whether an

interpreter is necessary in a minor misdemeanor trial.      Additionally, the trial court was

in the best position to determine the credibility of the witness who was offered by

defendant and who had interpreted the taped recording.           I am not sure we can take

judicial notice whether or not the trial court could speak the parties’ native language.

But we are sure of one thing, the trial court understood English and both the defendant

and the victim were proficient in English.       Consequently, I would have affirmed the

conviction.